Name: Commission Regulation (EEC) No 247/82 of 1 February 1982 temporarily suspending the advance fixing of export refunds for butter
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 2. 2. 82 Official Journal of the European Communities No L 25/23 COMMISSION REGULATION (EEC) No 247/82 of 1 February 1982 temporarily suspending the advance fixing of export refunds for butter mation available to the Commission indicate a danger of speculative advance fixing of the refund ; Whereas, therefore, the advance fixing of refunds for the above product and country of destination should be suspended temporarily, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by the Act of Accession of Greece, Having regard to Council Regulation (EEC) No 876/68 of 28 June 1968 laying down general rules for gran ­ ting export refunds on milk and milk products and criteria for fixing the amount of such refunds (2), as last amended by Regulation (EEC) No 2429/72 (3), and in particular the second subparagraph of Article 5 (4) thereof, Whereas the Council of Foreign Ministers, with a view to encouraging the export of certain agricultural products to Poland, has authorized the export inter alia of 50 000 tonnes of butter on concessionary terms ; whereas this quantity is also affected ; Whereas the detailed rules governing the granting of refunds for butter should be reviewed ; whereas infor ­ Article 1 The advance fixing of export refunds for products falling within subheadings 04.03 ex A (III) and 04.03 ex A (IV) of the Annex to Regulation (EEC) No 33/82 (4) for export to Poland is hereby suspended during the period 2 to 4 February 1982. Article 2 This Regulation shall enter into force on 2 February 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 1 February 1982. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 148 , 28 . 6 . 1968 , p . 13 . (2) OJ No L 155, 3 . 7 . 1968 , p . 1 . O OJ No L 264, 23 . 11 . 1972, p . 1 . (4) OJ No L 4, 8 . 1 . 1982, p . 15 .